            Case 1:20-cv-02107-JEB Document 2-8 Filed 08/03/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et
 al.,

                        Plaintiffs,

        v.

 DONALD J. TRUMP, et al.,
                                                                 Civil Action No. 20-cv-2107
                                Defendants.




   DECLARATION OF HOWARD A. ROSENBLUM IN SUPPORT OF PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION

       I, Howard A. Rosenblum, hereby state under penalty of perjury that the following

statements are true and accurate to the best of my knowledge, information, and belief:

       1.       I am an attorney and the Chief Executive Officer of the National Association of

the Deaf (“NAD”). I also serve as an ex officio member of the NAD Board of Directors. I have

practiced law for twenty-eight years, focusing my practice on disability rights and special

education law. I hold a Bachelor of Science degree in computer engineering from the University

of Arizona and a Juris Doctor degree from the Illinois Institute of Technology Chicago-Kent

College of Law.

       2.       Since the White House began holding televised briefings regarding the COVID-

19 outbreak, NAD has received hundreds of complaints from deaf and hard of hearing (“DHH”)

Americans who are unable to understand the briefings due to the lack of in-frame televised

American Sign Language (“ASL”) interpretation.
            Case 1:20-cv-02107-JEB Document 2-8 Filed 08/03/20 Page 2 of 4




       3.       For many DHH individuals, English is, at best, a second language. Indeed, many

DHH persons know virtually no English.

       4.       ASL is the primary language of many of the NAD’s members and the Individual

Plaintiffs. The Individual Plaintiffs rely on ASL as their primary language to understand fast-

paced information that is complex and critical for staying safe and healthy, as opposed to error-

prone captioning in English.

       5.       ASL is a complete and complex language distinct from English, with its own

vocabulary and rules for grammar and syntax. It is not simply English in hand signals. ASL has

no written component. For several reasons, including early language deprivation, many deaf

people have a very limited ability to read and write in English. Most DHH Americans who use

ASL require qualified interpreters to communicate with hearing persons who can only

communicate in a spoken language such as English.

       6.       Written English is not an effective means of communication for many deaf

individuals who have limited English capabilities, particularly for complex and important topics

such as COVID-19 and related issue of public health. Therefore, even when closed-captioning is

provided, those DHH individuals cannot effectively receive the messages conveyed at the White

House press briefings.

       7.       Furthermore, closed captioning for live television broadcasts frequently contains

errors and omissions that make it difficult or impossible for DHH individuals to understand the

information being provided in the briefings, particularly if they are not fluent in English. Tone is

also frequently lost in written captions. By contrast, an interpreter is able to convey tone and

context of a message through facial expressions, sign choice, and demeanor.




                                                 2
              Case 1:20-cv-02107-JEB Document 2-8 Filed 08/03/20 Page 3 of 4




         8.       On March 12, 2020, 34 U.S. Senators wrote to Vice President Mike Pence,

copying Dr. Deborah Birx, urging “the President and his Cabinet officials [to] be models of

accessibility by having American Sign Language (ASL) interpreters at every news conference

about COVID-19,” and noting that it “guarantees that members of the deaf and hard of hearing

community are able to receive information in real time.” A true and correct copy of the letter is

attached hereto as Exhibit A.

         9.       On March 18, 2020, the National Council on Disability (“NCD”), a federal

agency, requested that President Trump and the White House provide in-frame ASL

interpretation of all the COVID-19 briefings. A true and correct copy of NCD’s letter is

attached hereto as Exhibit B. To the best of my knowledge, the White House did not respond to

this letter.

         10.      That same day, on behalf of the NAD, in my capacity as CEO, I wrote to

Stephanie Grisham, White House Director of Communications, requesting that President Trump

and the White House provide in-frame ASL interpretation on television broadcasts of all his

COVID-19 briefings. A true and correct copy of NAD’s letter is attached hereto as Exhibit C.

The White House did not respond to this letter.

         11.      On March 27, 2020, the Linguistic Society of America (LSA)—an organization

founded in 1924 to advance the scientific study of language—sent a letter to the White House

Press Staff, requesting that all White House press briefings addressing COVID-19 include an

ASL interpreter who is visible to any viewer. The LSA explained that “solely relying on closed-

captioning is not an option for all ASL users, and that a certified sign language interpreter (who

must remain visible during the entirety of each briefing) is necessary . . . . This is not only the

right thing to do but is also required by federal law, pursuant to the Americans with Disabilities

                                                  3
         Case 1:20-cv-02107-JEB Document 2-8 Filed 08/03/20 Page 4 of 4




Act and the Rehabilitation Act of 1973. A true and correct copy of NAD’s letter is attached

hereto as Exhibit D.

       12.     On April 1, 2020, Senators Sherrod Brown and Robert P. Casey, Jr., as well as

Congresswoman Donna Shalala, wrote to Vice President Pence, copying Dr. Birx, as a follow up

to the Senators’ March 12 letter. These elected officials again “request[ed] that the White House

Coronavirus Task Force use qualified, fully-visible American Sign Language (ASL) interpreters

during public briefings on the coronavirus.” A true and correct copy of the letter is attached

hereto as Exhibit E.

       13.     Based on research done by NAD, I understand that Governors of all 50 states

have at times provided in-frame ASL interpretation of their COVID-19 briefings. In the past,

U.S. federal agencies, including the Federal Emergency Management Agency (FEMA) before

and in the aftermath of Hurricanes Irma and Harvey, have also used onscreen ASL interpreters

during televised briefings. Retaining qualified sign language interpreters for such briefings is

relatively inexpensive.

       14.     As a result of the White House’s refusal to provide in frame televised ASL

interpretation, deaf people who rely on ASL and live in the U.S. remain unable to access the

White House’s briefings.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Date: August 3, 2020                                         _____________________________
                                                               Howard A. Rosenblum




                                                 4
